DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/15/2022.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1, 5, 7, 11, 15, and 19 are amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholder is the traction device in claims 6, and 20, which are coupled with the functional language “tensioning the balloon” in claims 6 and 20. Furthermore, there are no structural modifiers following the generic placeholders.  For the purpose of examination, a traction device is considered adhesive tape, a balloon portion, or equivalents thereof, such as discussed in paragraph 0038 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7, and 15 recite a manual fluid pump configured to selectively expand and contract the balloon portion of the balloon catheter to repetitively increase and decrease pressure on the uterine side of the cervix in a manner that simulates natural uterine contractions. However, the specification only provides support for 1) using a motorized fluid pump for inflation of the balloon and the simulation of the natural uterine contractions (paragraph [0040]), and/or 2) a manual pump (syringe) to add fluid to the balloon paired with a traction device including motor 58 to simulate the natural uterine contractions (paragraph [0047]). The specification does not provide support for using only a manual pump to simulate the natural contractions. 
Claims 2 – 6, 8 – 14, and 16 – 20 are rejected under 112(a) because they are dependent upon a claim rejected for failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 7 – 14 under U.S.C 35 112(b) regarding indefiniteness, recited in the previous action dated 02/15/2022 have been withdrawn in light of the applicant’s amendments filed 08/15/2022. Specifically, the rejection of claim 7, regarding the lack of antecedents for the phrase “the second fluid portion”, has been withdrawn, and the rejections of claims 8 – 14 for being dependent on an indefinite claim have been withdrawn.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1, 7, and 15 recited wherein the repeated increase and decrease in pressure simulates natural contractions, and each of the respective dependent claims, 2, 8, and 16, recite the same language wherein the repeated increase and decrease in pressure simulates the forces that occur during natural contractions; since claims 2, 8, and 16 do not recite any differing limitations, each of the dependent claims have been found to not further limit the subject matter of the claims upon which they depend.  It is noted that a pressure would exert an applied force.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 10, 12 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ghodsian (US 20160310707 A1).
Regarding claim 1, Ghodsian discloses a cervical ripening system (apparatus for stimulation of cervical canal and induction of labor, abstract) comprising, in combination:
a balloon catheter (catheter 210) having a balloon portion (balloon 240) configured to pass through a cervix when contracted and to engage and pressure a uterine side of the cervix (117, internal cervix) when expanded by a fluid (Examiner’s note: as discussed in paragraph [0025] the balloon 240 comes into contact with the lower uterine wall and applies pressure thereon; and as discussed in paragraph [0029] the balloons are expanded via fluids); and
a manual fluid pump (pump 270) (Examiner’s note: as stated in paragraph [0027] pump 270 represents any kind of manual or automatic fluid pump; and the examiner is reading pump 270 as a manual fluid pump) in fluid flow communication (Examiner’s note: as discussed in paragraph [0036] the pump is in communication via catheter 210) with the balloon portion (balloon 240) of the catheter (catheter 210) and configured to selectively expand and contract the balloon portion of the balloon catheter to repetitively increase and decrease pressure on the uterine side of the cervix in a manner that simulates natural uterine contractions (Examiner’s note: as discussed in paragraph [0032] the inflatable system 200 is coupled to an automatic inflate / deflate system comprising a pressure controller used to pulse, increase / decrease, pressure in each balloon and apply variable pressures to the balloons respective locations such that balloon 240 applies repeated pressure on the uterine wall; and furthermore, because Ghodsian states wherein the pump can be manual or automatic, the device of Ghodsian encompasses or alternatively makes obvious the use of a manual pump to simulate natural uterine contractions).  The position of the office is further supported as Ghodsian teaches that the pressure from the balloons may be helpful in stimulating dilation (paragraph 0032), and as dilation was known to be naturally simulated through contractions.

Regarding claim 2, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix simulates forces that occur during natural uterine contractions (Examiner’s note: as discussed in paragraph [0017] the inflatable balloon system is used to soften and ripen the cervix, to cause the cervix to dilate and to induce labor, and therefore the device of Ghodsian encompasses or alternatively makes obvious the simulating of forces that occur during natural uterine contractions as discussed above).

Regarding claims 3 and 4, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix is a waveform (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern; and furthermore, because Ghodsian states wherein the pump can be manual or automatic, the device of Ghodsian encompasses or alternatively makes obvious the parameters being accomplished via a manual pump).

Regarding claim 6, Ghodsian further comprising a traction device (balloon 250) tensioning the balloon portion (balloon 240) against the uterine side of the cervix (Examiner’s note: with the balloon 250 anchoring in the cervical canal below balloon 240, there is some degree of frictional tension such that the first balloon, balloon 240, will be tensioned against the uterine wall).

Regarding claim 7, Ghodsian discloses a cervical ripening system comprising, in combination:
a balloon catheter (catheter 210) having a first balloon portion (balloon 240) configured to pass through a cervix when contracted and to engage and pressure a uterine side of the cervix (117, internal cervix) when expanded by a fluid (Examiner’s note: as discussed in paragraph [0025] the balloon 240 comes into contact with the lower uterine wall and applies pressure thereon; and as discussed in paragraph [0029] the balloons are expanded via fluids); and
a second balloon portion (cervical balloon 250) (paragraph [0025]) configured to pass to a cervix when contracted and to engage a vaginal side of the cervix when expanded by a fluid (Examiner’s note: as discussed in paragraph [0025] the balloon 250 is anchored within the cervical canal and applies pressure thereon; and as discussed in paragraph [0029] the balloons are expanded via fluids); and
at least one manual fluid pump (pump 270) (Examiner’s note: as stated in paragraph [0027] pump 270 represents any kind of manual or automatic fluid pump; and the examiner is reading pump 270 as a manual fluid pump) in fluid flow communication (Examiner’s note: as discussed in paragraphs [0022 – 0023] each balloon 240 and 250 is connected to a vaginal-balloon conduit/ tube; as discussed in paragraph [0036] the pump is in communication via catheter 210) with the balloon portion (balloon 240) of the catheter (catheter 210) with the first balloon portion (balloon 240) and the second fluid portion (balloon 250) of the catheter (catheter 210) and configured to selectively expand and contract at least one of the first and second balloon portions (balloons 240 / 250) of the balloon catheter to repetitively increase and decrease pressure on the uterine side of the cervix in a manner that simulates natural uterine contractions (Examiner’s note: as discussed in paragraph [0032] the inflatable system 200 is coupled to an automatic inflate / deflate system comprising a pressure controller used to pulse, increase / decrease, pressure in each balloon and apply variable  pressures to the balloons respective locations such that balloon 240 applies repeated pressure on the uterine wall; and furthermore, because Ghodsian states wherein the pump can be manual or automatic, the device of Ghodsian encompasses or alternatively makes obvious the use of a manual pump to simulate natural uterine contractions). The position of the office is further supported as Ghodsian teaches that the pressure from the balloons may be helpful in stimulating dilation (paragraph 0032), and as dilation was known to be naturally simulated through contractions.

Regarding claim 8, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix simulates forces that occur during natural uterine contractions (Examiner’s note: as discussed in paragraph [0017] the inflatable balloon system is used to soften and ripen the cervix, to cause the cervix to dilate and to induce labor and therefore the device of Ghodsian encompasses or alternatively makes obvious the simulating of forces that occur during natural uterine contractions as discussed above).

Regarding claims 9 and 10, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix is a waveform (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern; and furthermore, because Ghodsian states wherein the pump can be manual or automatic, the device of Ghodsian encompasses or alternatively makes obvious the parameters being accomplished via a manual pump).

Regarding claim 12, Ghodsian discloses wherein the second balloon portion (balloon 250) engages the vaginal side of the cervix (paragraph [0025]) and acts as a traction device to tension the first balloon portion (balloon 240) against the uterine side of the cervix (Examiner’s note: with the balloon 250 anchoring in the cervical canal below balloon 240, there is some degree of frictional tension such that the first balloon, balloon 240, will be tensioned against the uterine wall).

Regarding claim 13, Ghodsian discloses wherein the at least one pump (pump 270) selectively expands and contracts only the first balloon portion (balloon 240) (Examiner’s note: as stated in paragraph [0032] each balloon is independently inflated thus pump 270 can expand / contract only balloon 240).

Regarding claim 14, Ghodsian discloses wherein the at least one pump (pump 270) selectively expands and contracts only the second balloon portion (balloon 250) (Examiner’s note: as stated in paragraph [0032] each balloon is independently inflated thus pump 270 can expand / contract only balloon 250).

Regarding claim 15, Ghodsian discloses a method for cervical ripening (cervical ripening) (paragraph [0017]) comprising the steps of, in combination:
passing a balloon portion (balloon 240) of a balloon catheter (catheter 210) through a cervix and into a uterus when the balloon portion (balloon 240) is contracted (Examiner’s note: uterine balloon 240 is positioned at the proximal position of the uterus – paragraph [0014] and [0025]); and
expanding and contracting the balloon portion (balloon 240) of the balloon catheter (catheter 210) within the uterus with a fluid (Examiner’s note: the balloons are filled with fluid as discussed in paragraph [0029]) using a manual fluid pump (pump 270) (Examiner’s note: as stated in paragraph [0027] pump 270 represents any kind of manual or automatic fluid pump; and the examiner is reading pump 270 as a manual fluid pump) in fluid flow communication (Examiner’s note: balloon 240 is in communication with the pump via a conduit / tube, not shown – paragraph [0022] and [0036]) with the balloon portion (balloon 240) of the balloon catheter (catheter 210) to repetitively increase and decrease pressure on the uterine side of the cervix (117, internal cervix) (Examiner’s note: as discussed in paragraph [0032] the inflatable system 200 is coupled to an automatic inflate / deflate system comprising a pressure controller used to pulse, increase / decrease, pressure in each balloon and apply variable pressures to the balloons respective locations such that balloon 240 applies repeated pressure on the uterine wall; and furthermore, because Ghodsian states wherein the pump can be manual or automatic, the device of Ghodsian encompasses or alternatively makes obvious the use of a manual pump to simulate natural uterine contractions). The position of the office is further supported as Ghodsian teaches that the pressure from the balloons may be helpful in stimulating dilation (paragraph 0032), and as dilation was known to be naturally simulated through contractions.

Regarding claim 16, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix simulates forces that occur during natural uterine contractions (Examiner’s note: as discussed in paragraph [0017] the inflatable balloon system is used to soften and ripen the cervix, to cause the cervix to dilate and to induce labor and therefore the device of Ghodsian encompasses or alternatively makes obvious the simulating of forces that occur during natural uterine contractions as discussed above).

Regarding claims 17 and 18, Ghodsian discloses wherein the repetitively increased and decreased pressure on the uterine side of the cervix is a waveform (Examiner’s note: as discussed in paragraph [0032] the pressure controller can use a pulsed inflation / deflation in a sinusoidal pattern; and furthermore, because Ghodsian states wherein the pump can be manual or automatic, the device of Ghodsian encompasses or alternatively makes obvious the parameters being accomplished via a manual pump).

Regarding claim 20, Ghodsian further comprising a traction device (balloon 250) tensioning the balloon portion (balloon 240) against the uterine side of the cervix (Examiner’s note: with the balloon 250 anchoring in the cervical canal below balloon 240, there is some degree of frictional tension such that the first balloon, balloon 240, will be tensioned against the uterine wall).

Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghodsian (US 20160310707 A1) as applied to claims 1, 7, and 15 above, and further in view of Fujioka et al (US 20120299737 A1).
Regarding claims 5, 11, and 19, Ghodsian teaches the cervical ripening system of claims 1, 7, and 15 above. Ghodsian does further disclose wherein the (traction device) cervical balloon 250 is connected to a fluid pulsating device that is capable of controlled fluid pulsation (paragraph [0037]).
However, Ghodsian is silent regarding the type of motor used to pump fluid into the traction device.
As to the above, Fujioka teaches, in a similar field of endeavor a syringe drive device wherein the rotation of a motor is converted to linear motion which then pushes a plunger to pump fluid through a syringe. Because both Ghodsian and Fujioka teach methods of pumping a fluid in a controlled environment, it would have been obvious to one skilled in the art to apply the rotational to linear motion motor as taught by Fujioka, to the pump device of Ghodsian to achieve the predictable results of inflating and deflating the balloon in the desired manner. To use a known inflation means would have been obvious and well within the purview of one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Regarding the argument “Ghodsian does not disclose or reasonably suggest that natural uterine contractions are being simulated by expanding and contracting the balloon. Reconsideration and withdrawal of the rejection is requested”, it should be understood that the function of the device of Ghodsian is to stimulate the cervical canal and exert controllable pressure to the cervix (paragraphs [0013 – 0014]), furthermore the cervical canal and the wall of the uterus are stimulated via the inflation / deflation of the balloons which works by applying pressure to the surrounding muscles (paragraph 0032). Additionally, a contraction is defined as the tightening of the muscles within the cervix and uterus; with that said, applying pressure to a region of muscles will cause said muscles to contract, and therefore the pulsating pressure balloons of Ghodsian simulates the contractions that occur during natural birth. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771